COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Russell and AtLee
              Argued by videoconference
UNPUBLISHED




              PENSKE TRUCKING COMPANY L/P EPES CARRIERS
               AND HARTFORD UNDERWRITERS
               INSURANCE COMPANY
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0449-20-3                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                OCTOBER 27, 2020
              JERODERICK LAWSON


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Robert M. McAdam (KPM Law, on brief), for appellants.

                               James B. Feinman (James B. Feinman & Associates, on brief), for
                               appellee.


                     Appellants argue that the Workers’ Compensation Commission (“Commission”) erred

              when it affirmed a Commission staff attorney’s rejection of their application for hearing because

              no probable cause existed to refer the application to the hearing docket. For the following

              reasons, we affirm.

                                                        I. BACKGROUND

                     “On appeal, we view the evidence in the light most favorable to . . . the party prevailing

              below.” Hoffman v. Carter, 50 Va. App. 199, 205 (2007). Here, Jeroderick Lawson sustained a

              compensable injury by accident on October 23, 2017. A November 13, 2018 award order

              granted him temporary total disability beginning October 31, 2017, as well as continuing and

              lifetime medical benefits for injuries to the lumbar and cervical spine.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On December 27, 2019, appellants filed an employer’s application for hearing (“hearing

application”) seeking termination of the November 13, 2018 award, alleging that Lawson was

released to pre-injury work by his treating physician on July 16, 2019. Appellants’ hearing

application relied upon a letter, dated December 17, 2019, from Dr. Peter Konieczny in support.

The letter stated that Dr. Konieczny was board certified in psychiatry and neurology, that he

examined Lawson on July 15, 2019, and that he had released Lawson to work without

restrictions effective July 16, 2019, because “[t]here was no medical basis to keep Mr. Lawson

from returning to work without restrictions.” Attached to this letter was an exhibit, dated July

15, 2019, indicating that Lawson had been seen at “the CMG Neurology 2811 practice on

07/15/2019.” The form contained several checkboxes. It stated that “[t]his patient may return to

work on 07/16/2019”; however, none of the following boxes were checked to indicate if Lawson

was being released with “No Restrictions” or “with the following restrictions.” Nor did the form

bear Dr. Konieczny’s signature.

       In Lawson’s response to appellants’ hearing application, he explained that he reached out

to Dr. Konieczny concerning how the December 17, 2019 letter conflicted with the conclusions

from the functional capacity evaluation (“FCE”) performed April 2, 2019. The FCE had found

ongoing significant limitations, and it concluded that Lawson could perform “sedentary” work

only, while his pre-injury work had a “medium” level of physical demand. In a letter dated

January 7, 2020, Dr. Konieczny stated that he had “no data or information that contradicts the

findings of the FCE and therefore adopt[s] its findings and recommendations on an ongoing

permanent basis.”

       A staff attorney with the Commission reviewed appellants’ hearing application and

Lawson’s response to determine if probable cause existed to place it on the hearing docket. She

determined that it did not and rejected the application.
                                                -2-
       Appellants filed a February 3, 2020 request for review with the full Commission. They

asserted: (1) that the staff attorney applied an incorrect definition of probable cause, and (2) that

the submitted evidence presented a question which a deputy commissioner, not a staff attorney,

should adjudicate.1 The Commission rejected these arguments. Reviewing the matter de novo,

the Commission found that “Dr. Konieczny has been equivocal about the claimant’s current

capabilities” and concluded that there was not sufficient credible evidence to warrant a finding of

probable cause. It affirmed the staff attorney’s denial.

                                           II. ANALYSIS

       “Decisions of the [C]ommission as to questions of fact, if supported by credible evidence,

are conclusive and binding on this Court.” Gallahan v. Free Lance Star Publ’g Co., 41 Va. App.

694, 703 (2003) (quoting Allen & Rocks Inc. v. Briggs, 28 Va. App. 662, 673 (1998)). “When a

challenge is made to the [C]ommission’s construction of its rules, the appellate court’s review is

limited to a determination of whether the [C]ommission’s interpretation was reasonable.” United

Parcel Serv., Inc. v. Ilg, 54 Va. App. 366, 372 (2009).

       “An employer’s application for hearing will be deemed not ‘technically acceptable’ and

will be rejected unless the employer’s designated supporting documentation is sufficient to

support a finding of probable cause to believe the employer’s grounds for relief are meritorious.”

Circuit City Stores, Inc. v. Scotece, 28 Va. App. 383, 386 (1998). “The [C]ommission has

defined the standard of ‘probable cause’ as ‘[a] reasonable ground for belief in the existence of

facts warranting the proceeding complained of.’” Ilg, 54 Va. App. at 372 (second alteration in

original) (quoting Scotece, 28 Va. App. at 387). This standard “is designed to serve as a


       1
          Appellants raise these same arguments on appeal to this Court. We do not address the
argument regarding their purported entitlement to review by a deputy commissioner instead of a
staff attorney because this Court only reviews appeals from “final decision[s]” of the
Commission, Code § 17.1-405(2), and the Commission did not reach this argument.
                                               -3-
screening device for eliminating obviously unmeritorious applications for hearings filed by

insurers and employers.” Id. (quoting Dillard v. Industrial Comm’n of Virginia, 416 U.S. 783,

795 (1974)).

       The Commission reviewed appellants’ hearing application and found the statements made

by Dr. Konieczny, the sole expert opinion upon whom appellants relied, insufficient to establish

probable cause. The Commission concluded that Dr. Konieczny provided “contradictory

information” and had been “equivocal” regarding Lawson’s current physical capabilities.

Contrasted with the far more familiar—and far different—scenario where there are dueling

expert opinions, here the contradictory opinions were provided by Dr. Konieczny alone. The

only contemporaneous evidence from the July 15, 2019 examination was ambiguous, as it failed

to specify whether Lawson could return to work with or without restrictions, despite there being

a prompt to do so via the checkboxes on the form. Further, the form did not appear to have been

prepared or signed by Dr. Konieczny. Finally, in his January 7, 2020 letter, Dr. Konieczny wrote

that he has “no data or information that contradicts the findings of the FCE and therefore

adopt[s] its findings and recommendations on an ongoing permanent basis.” Dr. Konieczny’s

equivocations, coupled with the ambiguity in the form from the July 15, 2019 examination,

support the Commission’s conclusion that appellants failed to present an adequate showing of

probable cause to merit a hearing in this case.

                                         III. CONCLUSION

       Because the Commission did not err in finding that probable cause did not exist to refer

appellants’ hearing application to the docket, we affirm.

                                                                                        Affirmed.




                                                  -4-